Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, rendered November 18, 1959, after a non jury trial, convicting him of book-making (Penal Law*, § 986), and sentencing him to pay a fine of $100 or to serve a term of 30 days in the New York City Workhouse. Defendant paid the fine. Judgment affirmed. No opinion. Nolan, P. J., Beldock, Kleinfeld and Christ, JJ., concur; Pette, J., dissents and votes to dismiss the information, on the ground that the evidence adduced fails to establish beyond a reasonable doubt the defendant’s guilt of the crime charged.